AO 106A (08/18) Application fora Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

 

In the Matter of the Search of

|
(Briefly describe the property to be searched
or identify the person' by name and address)

16 Colonial Pines Circle, Pinehurst, NC 28374

Case No. 1:20MJ365-1

nme rer i Bene Sheet ee”

 

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney forthe government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

 

property to be searched and give its location):
See Attachment A
- I
located in the Middle District of North Carolina , there is now concealed (identif» the
person or describe the property to be seized): ,
See Attachment B
t

 

The basis for the search 1 under Fed. R. Crim. P. A4l(c)i is (check one or more):

® contrab d, fruits of crime, or other items illegally possessed;
mt property designed for use, intended for use, or used in committing a crime;

Ha person to be arrested or a person who is unlawfully restrained.

woh ni a crime;

‘The search is related to a violation of:

Cade Section ‘ Offense Description
18 USC § 875(c} Transmit in Interstate Commerce a Communication Containing a Threat to Injure a

Person

The application is based on these facts:

af Continued on the attached sheet.

C Delayed notice of days (give exact ending date if more than 30 days: } is requested under
18 U.S.C. § 3103a, the basis of which is set forth'on the attached sheet.

Kiuchand EB. Starner

Applicant's signature

| RICHARD B. STARNES, TFA, SPECIAL-AGENT,FBI-JTTF

Printed name and title

 

 

On this day, the applicant appeared before me via reliable electronic means, that is by telephone, was placed under
oath, and attested to the contents of this Application for a search warrant in accordance with sh uirements of
Fed. R. Crim. P. 4.1. Ts

 

 

 

Date: 12/14/2020 | 1:26pm
N Judge's signature
City and state: Durham, North Carolina Honorable Joe L. Webster, U.S. Magistrate Judge

 

 

Prinied name and title

 

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 1 of 28
IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA

 

IN THE MATTER OF THE SEARCH | Case No.: 1:20MJ365-1

OF THE PREMISES LOCATED AT
16 Colonial Pines Circle, Pinehurst,

- NC 28374

 

AFFIDAVIT IN SUPPORT OF AN |
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

 

 

I, Richard B. Starnes, being first duly sworn, hereby depose and state that

the following is true to the best of my information, knowledge and belief:

1. I

INTRODUCTION AND AGENT BACKGROUND

make this affidavit in support of an application for a search warrant

~

for the premises 16 Colonial Pines Circle, Pinehurst, NC 28374 (SUBJECT

 

 

PREMISES), to seize evidence described in! Attachment A, and to search any seized

evidence for it

or instrumentz

in Interstate CG

2. 1

bms that constitute the commission of, contraband, the fruits of crime,
ilities of violations of Title 18, United States Code, 875(c), Transmit
|

ommerce a Communication Containing a Threat to Injure a Person.

I am a duly appointed Special Agent (“SA”) U.S. Army Criminal

Investigation Command (“USACIDC”) and have been so employed since April 2015.

Iam currently

Force. As a Sp

assigned as a Task Force Agent with the FBI Joint Terrorism Task

ecial Agent of USACIDC and TFA for the FBI, I am authorized to

investigate crimes involving all violations of the Uniform Code of Military Justice,

 

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 2 of 28
and other applicable federal and state laws where there is an Army interest. Your

affiant is currently assigned to the Charlotte Division, Fayetteville Resident

 

Agency, Fayetteville, NC. Your affiant is primarily assigned to investigate matters
involving dom: stic terrorism, including those laws relating to the federal violation
below. Your affiant has conducted, as well as assisted other law enforcement
officers, with os surveillance, search warrants, and arrests of persons involved
in a spectrum of federal violations. I have successfully completed the U.S. Army
Criminal Investigation Division’s Special Agent Course located at the U.S. Army |
Military Police School, Fort Leonard Wood, MO, which is a federally accredited
criminal i inves ne training program. During my training at the Special Agent

Course, I recei La legal instruction and advanced formal training on a variety of

 

criminal savealiaticne including the use of the U.S. Army Criminal Investigation.
Division and FBI in furtherance of criminal activity such as identity theft, mail
fraud, bank fraud, extortion, child pornography and other related offenses. I have
completed the Network Intrusion Basics burs, Introduction to Networks and
Hardware, Computer Incident Response Course, and the Windows Forensic
Examiner Course through the Defense Cyber Investigations Training Academy

(“D CITA”). I have also completed the Digital Evidence Acquisition Specialist
Program and the Vehicle Data Extraction Training Program, which are federally
accredited training programs located at thé U.S. Federal Law Enforcement Training:

Center. Additionally, I have completed CID Special Agent courses that include the

|
Special Victims Training Program, the Criminal Intelligence Training Program,
| :

 

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 3 of 28
Hostage/Crisis| Negotiator Level One Training Course, the U.S. Army Special Forces
Technical Exploitation Course, and the BATF Level One Post-Blast Investigation
Course. Prior to my position with the FBI,|I was employed.as a Special Agent with
U.S. Army CID as a cyber investigator. Additionally, and prior to working for U.S.
Army CID, I was employed as a Police Officer with the Charlotte-Mecklenburg
Police Department for approximately thirteen years where I obtained my basic and

advanced law enforcement certificates for the State of North Carolina. My duties.as

 

an officer included the investigation and enforcement of criminal laws in the State
of North Carolina. Additionally, I served as a U.S. Army Reserve CID Special
Agent from 2009 to 2019 where I retired from military service. My duties as a
reserve U.S. Army CID Special Agent included investigating general crimes (to
include but not limited to murder, sexual assaults, various forms of fraud and
related offenses) as well as conducting technical sensitive site exploitation in the

war on terror. hold an A.A.S. in Logistics from the Community College of the Air

 

Force, a B.A. | Criminal Justice from UNC-Charlotte, a B.S. in Emergency:
Management om Western Carolina University, a MLS. in Security Studies from
East Carolina University, a Master’s Executive Certificate in Negotiations from the

University of Notre Dame and currently pursuing a Doctorate of Strategic

Leadership from Regent University.

a. I make this affidavit in support of a search warrant for the SUBJECT
PREMISES. | also make this affidavit in support of a search warrant for the person

known as Theodore Macon CARRINGTON, Jr., for evidence of violations of Title 18,

3

 

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 4 of 28
United States

Communicatio

Cade, Section 875(c), Transmit in Interstate Commerce a

|
n Containing a Threat to Injure a Person.

A, The facts in this affidavit come from my own personal observations, my

 

training experience, and information obtained from other agents and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for the

requested war

5. S

ant and does not set forth all my knowledge about this matter.

nee this affidavit is being hes for the limited purpose of

securing a search and seizure warrant, J have not included each and every fact

known to mec

yncerning this investigation.| I have set forth the facts that I believe

are necessary to establish probable cause to believe that evidence, fruits, and

instrumentalities of the violation of Title 18, United States Code, Sections 875(c)

are located in the place described in Attachment A.

6. T

RELEVANT STATUTES

 

itle 18 United States Code, Section 875(c) states: Whoever transmits

in interstate or foreign commerce any communication containing any threat to

kidnap any pe?

rson or any threat to injure the person of another, shall be fined

under this title or imprisoned not more than five years,‘or both.

|
DEFINITIONS

7. The following definitions apply to this Affidavit and Attachment B:

4

 

Case 1:20-mj-00365-JLW Documenti1 Filed 12/14/20 Page 5 of 28
hi

ca

with such device.”

[

a. Computer,” as used herein, is defined pursuant to 18 U.S.C. § |

1030(e)(1) as “an electronic, magnetic, optical, electrochemical, or other

gh speed data processing device performing logical, arithmetic, or

storage functions, and includes any data storage facility or

mmunications facility directly related to or operating in conjunction

b. “Computer hardware,” as used herein, consists of all equipment which

ca

n receive, capture, collect, analyze, create, display, convert, store, _

conceal, or transmit electronic! magnetic, or similar computer impulses

or

po
an

dr:

data. Computer hardware includes any data-processing devices

 

(including, but not limited to, mobile telephones, video gaming devices,

rtable electronic music players, central processing units, internal
id peripheral storage devices such as fixed disks, external hard

ives, floppy disk drives and diskettes, and other memory storage

 

k

|. peripheral input/outp

 

ut devices (including, but not limited to,

Z

eyboards, printers, vidéo display monitors, and related

communications devices such as cables and connections), as well as

any devices, mechanisms, or parts that can be used to restrict access to

loc

computer hardware (including, but not limited to, physical keys and

ks).

c. “Digital Device,” as used herein, is defined as any electronic device

Case 1:2

capable of processing and/or storing data in digital form, including, but

5

 

O-mj-00365-JLW Document1 Filed 12/14/20 Page 6 of 28
not limited to: central posses units, laptop or notebook computers,
peripheral input/output devices such as keyboards, printers, scanners,
plotters, monitors, and drives intended for removable media, related
communications devices such as modems, cables and connections,
electronic storage media, electronic/digital security devices, and

wireless communication devices such as telephone paging devices,

beepers, mobile or cellular telephones, “smart” watches, personal data

assistants (“PDAs”), iPods, BlackBerrys, digital cameras and digital

 

gaming devices.

d. “Downloading,” is the process of transferring a file from the Internet

arid saving it as a file in one's computer hard drive.

e. “Uploading,” is the process of transferring a file from one's computer to

the computer of another user via the Internet.

 

f. “Hashing,” is a powerful and pervasive technique used in nearly every

examination of seized digital media. The concept behind hashing is

 

quite elegant: take a large amount of data, such as a file or all the bits
on|a hard drive and use a complex mathematical algorithm to generate
a delatively compact numerical identifier (the hash value) unique to
that data. Examiners use hash values throughout the forensics

process, from acquiring the data, through analysis, and even into legal

proceedings. Hash algorithms are used to confirm that when a copy of

 

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 7 of 28
data is made (commonly referred to as a forensically sound image, the
original is unaltered and the copy is identical, bit-for-bit.” A hash

value can be thought of as a digital fingerprint of the information.

g. ‘The terms “records,” “documents,” and “materials,” as used herein,
include all information recorded in any form, visual or aural, and by

any means, whether in handmade form (including, but not limited to,

 

writings, drawings, painting), photographic form (including, but not

 

limited to, microfilm, microfiche, prints, slides, negatives, videotapes,
motion pictures, photocopies), mechanical form (including, but not
| limited to, phonograph records, printing, typing) or electrical,
electronic or magnetic form (including, but not limited to, tape
recordings, cassettes, compactjdiscs, electronic or magnetic storage
devices such as CD-ROMs, digital video disks (DVDs), Multi Media
Cards (MMCs), memory sticks, smart cards, or electronic notebooks, as

well as digital data files and printouts or readouts from any magnetic,

 

electrical or electronic storage device).

h. Af‘storage medium” is any physical object upon which computer data

can be recorded. Examples include CD-ROMs, DVDs, and other

magnetic or optical media. |

 

Case 1:20-mj-00365-JLW Document 1 Filed 12/14/20 Page 8 of 28
i. E-mail and web hosting companies, such as Microsoft, provide e-mail, webhosting,
and other services to the public. Microsoft maintains computers that are connected
to the Internet, and their shatbepomen use those computers to, among other
things, send and receive e-mail and operate websites that are available to others
browsing the World Wide Web.

j. E-mail providers’ customers place files, software code, databases, and other data on

the Servers. To do this, customers connect from their own computers to the server

 

computers across the Internet. This connection can occur in several ways. In some
situations, it is possible for a customer to upload files using a special web site
interface offered by the web hosting|company. It is frequently also possible for the
custpmer to directly access the server computer through the Secure Shell (“SSH”) or
Telnet protocols. These protocols allow remote users to type commands to the web
server. The SSH protocol can also be used to copy files to the server. Customers can

also| upload files through a different protocol, known as File Transfer Protocol

 

(“FTP”). Servers often maintain logs of SSH, Telnet, and FTP connections, showing

 

the dates and times of the connections, the method of connecting, and the Internet

 

Protocol addresses (“IP addresses”) of the remote users’ computers (IP addresses are

used to identify computers connected to the Internet). Servers also commonly log

the port number associated with the connection. Port numbers assist computers in

determining how to interpret incoming and outgoing data. For example, SSH, Telnet,
and FTP are generally assigned to different ports.

k. Web sites deliver’their content to users through the Hypertext Transfer Protocol

(“HITP”). Every request for a page, image file, or other resource is made through

 

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 9 of 28
an HTTP request between the client and the server. The server sometimes keeps a
log|of all of these HTTP requests |that shows the client’s IP address, the file or

| 1 -
resource requested, the date and time of the request, and other related information,

such as the type of Web browser thejclient uses.

 

I.’ In some cases, a subscriber or user will communicate directly with an e-mail provider

about issues relating to an e-mail| account, such as technical problems, billing

 

inquiries, or complaints from other users. E-mail providers typically retain records
about such communications, including records of contacts between the user and the
company’s support services, as well records of any actions taken by the company or
user as a result of the communications.

PROBABLE CAUSE

8. ‘This affidavit is submitted in support of a search warrant involving

Theodore Macon CARRINGTON, Jr. who knowingly and willfully transmitting in

 

interstate commerce a communication containing a threat to injure a person in

violation of Title 18 United States Code Section 875(c).

9. The information contained in this affidavit is based on my knowledge

of the facts and evidence obtained during the FBI's investigation of Mr.

 

CARRINGTON and comes from my personal observations, my training and
experience, and information obtained from other law enforcement agents and

| ;
witnesses. Since this affidavit is being submitted for the purpose of establishing

|
probable cause/for the issuance of an arrest warrant, I have not included each and.

 

Case 1:20-mj-00365-JLW Document 1 Filed 12/14/20 Page 10 of 28
|
every fact known to me concerning this investigation and have set forth only those

é

facts I believe are necessary for said purpose.

10. On November 10th, 2020, LT./Lee Gatling, Pinehurst Police

 

Department contacted the FBI Fayetteville RA about an email associated with

Theodore CARRINGTON, Jr. posting a threat to kill U.S. Senator Ron Johnson.

11. Separately, United States Senator Ron Johnson’s office notified the
? ; . . .
’ FBI Washington Field Office of the same email. The email was sent to Senator

Johnson’s whistleblower email address.

12, LT. Gatling gave the following background on CARRINGTON:
Theodore acc CARRINGTON has continuously implicated Pinehurst Police
Department personnel, along with additional entities (local, state, and federal), in

alleged narcotics trafficking, pedophilia, and extortion. CARRINGTON harasses

 

public officials via emails and has consistently posted blogs with Pinehurst Police

Department officers’ names in the blogs and YouTube videos while using hostile
verbiage. This has been an ongoing issue since 2009. CARRINGTON has a lengthy
criminal history and significant law enforcement involvements to including charged.
offenses both Federally and in North Carolina State Courts for assault, damage to
property, resisting a public officer, threatening an Executive Legal Court Officer,
and for threatening to kill the President of the United States (President Obama in

2009).

10

 

Case 1:20-mj-00365-JLW Document1 Filed 12/14/20 Page 11 of 28
13. Based on information provided during canvass ofthe neighbors and
confirmation from the. Pinehurst Police el artment’ 8 records of multiple calls for

service to the address, it has been determined that CARRINGTON resides at 16

Colonial Pines|Circle, Pinehurst, NC 28374 with his mother. On November 1 1th,

 

2020, your affiant spoke to the neighbor of orn who stated he last saw
mee at the above address two days prior on November 9th, 2020, The

threatening email was sent by cARRINGTON on November 6th, 2020.

14. On Friday, November 6th, 2020, an email was sent from email address
theodore231@outlook.com, which is associated with Theodore CARRINGTON. The
email was sent, to'Senator Ron Johnson via his whistleblower email address as well
as multiple other email addresses. The subject of the email was titled: “TO Senator

Ron Johnson —[ll- Fucking Kill You Dead”.

15. The main body of the email contained the following: “Motherfucker, Me

 

and my Mom . being Poisined (sic) and Shnirtmtered (sic) in Pinehurst N C. The
a and the FBI win’t (sic) let us move out of our house in Pinehurst;

PIGS in Alaba

which is a Kill BOX. Why the HELL do you have a Whistle Blower Email Drop? If it
is the Last thing I do, 'm coming to Kill You. Macon CARRINGTON”.

16. On December Ist, 2020 On December Ist, 2020, Theodore Macon

|
CARRINGTON Jr, 08/04/1966 (DOB), was interviewed at the Guest House Inn

_ located at 110 Frontage Road Aiken, South Carolina 29801. After being advised of

|
Ch

Po,

Case 1:20-mj-00365-JLW Document 1 Filed 12/14/20 Page 12 of 28

 
the identity of

and the nature of the interview, CARRING

 

17. TC
agreed to speak with your affiant.
18. CARRINGTON stated he was

Johnson. over 4 period of time and.told him

in the head °

information on things going on and the U.

CARRINGTON was almost being killed in

 

ith an electric ray gun. @

the interviewing Special Agent (SA) and Task Force Officer (TFO)

TON provided the following information:

RINGTON was advised he was not under arrest. CARRINGTON

upset because he contacted U.S. Senator
he was being poisoned and was being hit
SARRINGTON kept giving the Senator
S. Senator did absolutely nothing while .

Pinehurst, North Carolina. Upon request

by the unders re Senator Johnson’ s office indicated they had no prior record of

vemmuniatio s from CARRINGTON on the topics he described.

Your affiant asked CARRINGTON if he sent an email to Senator

Johnson stating he was going to kill him to which CARRINGTON responded, “Town

it, I did it”. C _—_ stated he was a

to his correspo 1.
ARRINGTON stated he we

provided his e

on a Pail Mall

 

nail address and phone numb

gry because the Senator had not replied

juld talk to other law enforcement and

er. CARRINGTON wrote the information

100’s cigarette package (on a torn piece of the package) displaying

theodore231@outlook.com and telephone number 505-302-4548.

21. ‘Your affiant received informat

Service that) on December 4th,

theodore231@o

 

Case 1:2

12

O-mj-00365-JLW Documer

ion generated by the United States Secret

2020 an email, ‘originating from

utlook.com was sent to the RAND Corporation, The Washington Post,

 

t1 Filed 12/14/20 Page 13 of 28
educational in
Salem, North
USSS protecte
was recovering
“microwave we
worked with “a
politicians, law,
out Trump, Bid

22.
December 7th,

Senator Mitch

Senator McCon

stitutions Gncluding Wake
Carolina), and the US Arm

es and government officials.

Forest University, located in Winston-

y that included references to numerous

In the email, CARRINGTON claimed he

rin an Aiken, SC, hotel after being poisoned and targeted with a

apon.” He wrote that he was involved in the “Deep State War” and

 

bunch of Underworld CIA types” who “jack” corporations, the Army,

yers cops, and judges. CARRINGTON further alleged “we’re taking

len, Chris Wray, Bushs, Clintons, EVERYBODY — By Christmas.”
The FBI Washington Field Office reported to your affiant that on

2020, an email originating from theodore231@outlook.com was sent to

McConnell (and multiple other email addresses) with a threat to

nell’s life. The email stated “I've had it with you and your God Damned

 

Confucious Spy

can't have me arrested, or do Jack Shit. "}

Murder You.

r Ring Mothetrfucker. I just put a Hit on You and Elaine. And you
at ought to Worry You. I am Coming to

ow try and Fucking do Something About It. Macon CARRINGTON.”

Senator McConnell’s office notified the FBI upon receipt. -

EL

23. a

ECTRONIC STORAGE AND FORENSIC ANALYSIS

sed on my knowledge, training, and experience, I know that

electronic devices can store information for long periods of time. Similarly, things

that have been

on the device.

Case 1:2

rr

This information can sometimes be recovered with forensics tools.

viewed via the Internet are typically stored for some period of time

13

 

0-mj-00365-JLW Document 1. Filed 12/14/20 Page 14 of 28
24.
the device may

probable cause:

a.

Case 1:2

co

 

us

di

ov

Tl

5B
n¢

be

file.

Based on my knowledge, train
even years after they have bee

deleted, 6r viewed via the Inte

storage medium can be stored

system may also keep a record

4 . . }
There is probable cause to believe that things that were once stored on

still be stored there. The following facts support my assertion of

/

ing, and experience, I know that /

mputer files or remnants of such files can be recovered months or

n downloaded onto a storage medium,
rnet. Electronic files downloaded to a

for years at little or no cost. Even when

es have been deleted, they can be recovered months or years later

”

ing forensic tools. This is so
1 a computer, the data contai
sappear, rather, that data re

rerwritten by new data.

‘

herefore, deleted files, or rem
ace or slack space—that is, 3
st currently being used by an

fore they are overwritten. Ij

14

because when a person “deletes” a file
ined in the file does not actually

mains on the storage medium until it is

inants of deleted files, may reside in free
n space on the storage medium that is’
active file—for long periods of time

n addition, a computer's operating

J

of deleted data in a “swap” or “recovery”

Wholly apart from user-generated files, computer storage media—in

irticular, computers’ internal hard drives—contain electronic.

 

 

O-mj-00365-JLW Documenti1 Filed 12/14/20 Page 15 of 28
 

evidence of how a computer has been used, what it has been used for,

and who has used it. To give a few examples, this forensic evidence

can take the form of operating system configurations, artifacts from

operating system or application operation, file system data structures,

and virtual memory “swap” or paging files. Computer users typically

do not erase or delete this evidence, because special software is

de

typically required ‘for that task. However, it is technically possible to

lete this information.

d. Similarly, files that have been|viewed via the Internet are sometimes

Q

ache.”

automatically downloaded into a temporary Internet directory or

 

25. Forensic evidence. As further described in Attachment B, this

application see
that might serv

forensic eviden:

ks permission to locate not only electronically stored information
re as direct evidence of the crimes described on the warrant, but also

ce that establishes how the i device was used, the purpose of its

use, who used it, and when. There is probable cause to believe that this forensic

electronic evidence might be on the digital devices because:

a. Data on the storage medium can provide evidence of a file that was

once on the storage medium but has since been deleted or edited, or of
a deleted portion of a file (such as a paragraph that has been deleted

from a word processing file). Virtual memory paging systems can leave '

15.

 

Case 1:20-mj-00365-JLW Document 1 Filed 12/14/20 Page 16 of 28 -
processes were recently active

that can reveal information su

Operating systems can record

traces of information on the storage medium that show what tasks and

. Web browsers, e-mail programs, and

chat programs store configuration information on the storage medium

ch as online nicknames and passwords.

additional information, such as the

attachment of peripherals, the attachment of USB flash storage

was in use. Computer file syst

devices or other external storage media, and the times the computer

ems can record information about the

dates files were created and the sequence in which they were created. |

b. Forensic evidence on a device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to

the search for “indicia of occupancy” while executing a search warrant

at!a residence.

 

Ww

used, the purpose of their use,

 

ec A on with appropriate familiarity with how an electronic device
rks may, after examining this forensic evidence in its proper

context, be able to draw conclusions about how electronic devices were

who used them, and when.

d. The process of identifying the éxact electronically stored information

conclusion is a dynamic proces

ona storage medium that are necessary to draw an accurate

1 . . .
s. Electronic evidence is not always

data that can be merely reviewed by a review team and passed along to

 

16

Case 1:20-mj-00365-JLW Document 1. Filed 12/14/20 Page 17 of 28
26.

it

investigators. Whether data stored on a computer is evidence may
depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore,
contextual information necess ary to understand other evidence also

falls within the scope of the warrant.

 

Further, in finding evidence of how a device was used, the purpose of

 

use, who used it, and when, sometimes it is necessary to establish .
k
i

that a particular thing is not present on a storage medium.

Nature of examination. Based|on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the

forensic images consistent with the warrant. The examination may require

authorities to employ techniques, including|but not limited to computer-assisted

scans of the entire medium, that might expose many parts of the device to human

inspection in order to determine whether it is evidence described by the warrant.

27.

Because several people share the PREMISES as a residence, it is

 

possible that the PREMISES will contain storage media that are predominantly

used, and perhaps owned, by persons who are not suspected of a crime. Ifit is

nonetheless determined that that it is possible that the things described in this

warrant could be found on any of those computers or storage media, the warrant

applied for would permit the seizure and review of those items as well.

 

Case 1:20-mj-00365-JLW Document1 Filed 12/14/20 Page 18 of 28
28.

se of execution. In light

of these concerns, J hereby request

permission to seize any records, electronic storage mediums, and computer

hardware aniline associated peripheral USB digital devices which were imaged

with consent) that are believed to contain some or all of the evidence described in

the authorization, and to conduct an off-site search of the hardware for the evidence

described, if, upon arriving at the scene, the agents executing the search conclude

that it would be impractical to search the cc

evidence.

29. Se
B may require
agents and ana
without requiri
that may be cor
techniques may

can mislabel or

words, attempt

a range of data analysis tech
lysts to conduct carefully tar

ng a time-consuming manua

ymputer hardware on-site for this

arching computer systems for the evidence described in Attachment
3 niques. In some cases, it is possible for
feted searches that can locate evidence
1 search through unrelated materials }
nmingled with criminal evidence. In other cases, however, such

r not yield the evidence described in the authorization. Criminals
code commiunications to avoid using key

hide files and directories, en

to delete files to evade detection, or take other steps designed to

 

frustrate law enforcement searches for information. These steps may require

agents and law

more extensive

files or peruse é

authorization.

enforcement or other analysts with appropriate expertise to conduct

searches, such as scanning areas of the disk not allocated to listed
| ;
very file briefly to determine whether it falls within the scope of the

In light of these difficulties, FBI intends to use whatever data

18

 

Case 1:20-mj-00365-JLW Document 1. Filed 12/14/20 Page 19 of 28
analysis technig

in Attachment

30. Iti
further order of

including the Ay

 

plication, Affidavit, and Sea

ues appear necessary to locate and retrieve the evidence described

REQUEST FOR SEALING OF APPLICATION/AFFIDAVIT

s respectfully requested that this Court issue an order sealing, until

this Court, all papers submitted in support of this Application,

rch Warrant, and the requisite

inventory notice (with the exception of one copy of the warrant and the inventory

notice that will | left at the SUBJECT PRE

MISES). Sealing is necessary because ~

the items and information to be seized are relevant to an ongoing investigation and

not all of the tar
my training and
criminal affidav,
other online crir
through forums:
documents may

investigation an

the existence an!

its and search warrants via t

gets of this investigation will be searched at this time. Based upon

experience, I have learned that online criminals actively search for

the Internet and disseminate them to

ninals as they deem appropriate, i.e., post them publicly online

Premature disclosure of the contents of this Affidavit and related

 

have a significant and negative impact on this continuing

d may jeopardize its effectiveness by alerting potential targets to

d nature of the investigation, thereby giving them an opportunity to

flee, or to destroy or tamper with evidence.

31. Isv

warrant to searc

CONCLUSION

ibmit that this affidavit supports probable cause for a search

h the SUBJECT PREMISES described in Attachment A for the

19

 

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 20 of 28
things described therein and a subsequent search of the seized items for records and
information setjout in Attachment B which are related to the offense also set out

. . I ‘
there, and seizure of those records and information.

 

32. Based on the foregoing, your affiant respectfully asserts that there is
probable cause to believe CARRINGTON transmitted a threat in interstate
commerce to injure the person of another, in| violation of Title 18, United States

Code, Section 875(c).

FURTHER AFFIANT SAYETH NAUGHT.

I declare under penalty of perjury that the foregoing is true and correct to the
best of my knowledge and belief.

Respectfully submitted,
Kcharcl 2. Starnes

Richard B. Starnes
Special Agent
TFA- Federal Bureau of Investigation

 

 

In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the
contents of this Affidavit, which was submitted to me by reliable electronic
means, on this|14th day of December, 2020, at 1:26p.m.

 

HONORABLE JOEL.WEBSTER | |
UNITED STATES MAGISTRATE JUDGE

Qe Neltie

 

20

Case 1:20-mj-00365-JLW Document1 Filed 12/14/20 Page 21 of 28
ATTACHMENT A
PREMISES TO BE SEARCHED

The premises to be searched is the entire premises located at 16 Colonial

 

Pines Circle, Pinehurst, NC 28374, hereinafter the SUBJECT PREMISES. The
SUBJECT PREMISES is more fully described as a two-story townhouse. The
townhouse is light green in color with a white front door. Theres a see-through
glass storm door preceding the front door. The front door’s door handle is located on
the left side of the door and opens inward. The storm door’s handle is also on the left
and opens towards the outside of the residence. As of December 14th, 2020, there is a
green wreath on the front door adorned with! a red bow. The rear door is accessible
via a small wooden deck with six steps leading to the top of the deck. The rear doors

appear to be French doors with approximately fifteen glass panels in each door.

Due to the ability and ease for individuals to| upload and save electronic

 

communications onto media storage devices such as CDs, DVDs, and thumb drives,
|

which can be easily concealed and stored inside of a vehicle, the premises to be
searched includes vehicles owned: and/or operated by Theodore Macon
CARRINGTON,|Jr., resident/oceupant of the SUBJECT PREMISES. The subject
has been driving a 2007 Hyundai Tucson displaying North Carolina registration |
HJS-5555 and VIN# KM8JN12D87U619634. As of December 14th, 2020, the

vehicle’s registration plate has been removed from the vehicle.

 

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 22 of 28
A birds-eye view photograph of the SUBJECT PREMISES is below

(2)
ie
o
=
co,
a
=
@
Hs
(2)
—

 

*Photo retrieved from Google Maps

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 23 of 28
Photographs of the SUBJECT PREMISES’ exterior (front of building/entrance to

residence) are below:

 

*Photo retrieved from Zillow.com. Photos affirmed to be correct based on surveillance. Unable
to obtain current photos due to open windows and the potential for subject to see photos being
taken from within the residence.

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 24 of 28
Photographs of the SUBJECT PREMISES’ exterior (rear of building/entrance to
residence) are below:

 

*Photo retrieved from Zillow.com. Photos affirmed to be correct based on surveillance. Unable to obtain
current photos due to open windows and the potential for subject to see photos being taken from within
the residence.

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 25 of 28
ATTACHMENT B

DESCRIPTION OF ITEMS TO BE SEIZED

Contraband, fruits, instrumentalities, and evidence of violations of Title 18,

United States Code, Section 875(c) (activities relating to interstate communication

of threats), including:

1. Information, correspondence, records, documents or other materials,

including computers, mobile phones, or storage media, constituting evidence of or

pertaining to the transmission of threats of injury through interstate or foreign

commerce

2. Fo

r any computer, mobile phone or storage medium whose seizure is

authorized by this authorization, and any image of such computer, mobile phone or

storage medium

a. eviden

(hereinafter, “COMPUTER?):

ice of who used, owned, or controlled the COMPUTER at the time

the things described in this search|and seizure authorization were

create
files, s
user p
photog
b. eviden

such al

 

d, edited, or deleted, such as|logs, registry entries, configuration
aved usernames and passwords, documents, browsing history,
rofiles, email, email contacts, “chat,” instant messaging logs,
rraphs, and correspondence; |

ce of software that would allow others to control the COMPUTER,

|
8 viruses, Trojan horses, and other forms of malicious software, as

well as evidence of the presence or absence of security software designed

to dete

ct malicious software; |

 

Case 1:20-mj-00365-JLW Documenti Filed 12/14/20 Page 26 of 28
c. evidence of the lack of such malicious software;

. d. evidence indicating how and when the computer was accessed or used to

determine the chronological context of computer access, use, and events
|

relating to crime under investigation and to the computer user;

e. evidence indicating the computer user's state of mind as it relates to the

crime|under investigation;

 

f. -evidence of the attachment to the COMPUTER of other storage devices
or similar containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are

designed to eliminate data from the COMPUTER;

 

h. evidence of the times the ni ie was used;
i. passwords, encryption keys, and other access devices that may be
necessary to access the COMPUTER;

'j. documentation and manuals that may be necessary to access the

COMPUTER or to conduct a forensic examination of the COMPUTER;

 

k. records of or information about Internet Protocol addresses used by the

COMPUTER; —

l. records of or information about the COMPUTER’s Internet activity, .

including firewall logs, caches, browser history and cookies,
“bookmarked” or “favorite” web pages, search terms that the user

entered into any Internet search engine, and records of user-typed web

addresses;

 

Case 1:20-mj-00365-JLW Document 1 Filed 12/14/20 Page 27 of 28
m. contex

“in this

4, :
to the Internet.

As
forms of creatio
(such as hard dj
’ as writing); any
form (such as m
pictures, or pho

The term

electrochemical

 arithmetie, or s

mobile phones,

The term

computer data

flash memory,

Ro

r be recorded. Examples i

: attachment.

isks or other media that can

tocopies).

“storage medium,” includes

 

~D-ROMs, DVDs, and other

uters, modems, and network,

used above, the terms “recor

n or storage, including any fe

mechanical form (such as p1

ticrofilm,. microfiche, prints, ;

“computer,” includes all typ
, or other high speed data pr:
torage functions, including d

tablets, server computers, ar

tual information necessary to understand the evidence described

equipment used to connect computers

rds” and “information” includes all
yrm of computer or electronic storage
store data); any handmade form (such
Linting or typing); and any photographic

slides, negatives, videotapes, motion

es of electronic, magnetic, optical,
ocessing devices performing logical,
esktop computers, notebook computers,
id network hardware.

any physical object upon which

nclude hard disks, RAM, floppy disks,

magnetic, electronic, or optical media.

 

 

Case 1:2

O0-mj-00365-JLW Documer

t1 Filed 12/14/20 Page 28 of 28
